 In' the Matter Of UNITED FUEL GAS COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 144, AFFILIATED WITHTHE A. F. OF L.Case No. R-5190.-Decided June 1, 19/.3Air. B.'J. PettigrewandMr. R. K. Talbott,of Charleston, W. Va.,for the Company.Mr. Johin., L. Colter,of Charleston, W. Va., for the Union.'Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by^Iuternational Union of Operating Engi-neers, Local No. 144, affiliated AAwith the A. F. of L., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of United Fuel Gas Coihpany,Charleston,West Virginia, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upolidue notice before William I. Shooer, Trial Examiner.Said hearingwas held at Charleston, West Virginia, on April 20,1943'Tlie Com-pany and the Union appeared at and participated in the -hearing.'All parties were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free'from prejudicial error and are hereby affirmed:On April 26 and 27, 1943, respectively, the Union and the Companyfiled briefs which theBoardhas considered.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE-COMPANYUnited Fuel Gas Company is a West Virginia corporation with itsprincipal place of business at Charleston, West Virginia, where it isiAlthough United Fuel Gas Employees Association and United Oil woikers of Ameiica\i eie served with notice of hearing, they did not appear50 N. L. R. L'., No. 0.22 UNITED FUEL GAS COMPANY23engaged in the business of producing, marketing, and distributingnatural gas.Over 10 percent of the natural gas used by the Companyis shipped to it from points outside the State of West Virginia, andover 70 percent of the natural gas used by the Company is shipped byit to points outside the State of West Virginia.The Company admits,for the purpose of this proceeding, that it is engaged in commercewithin the meaning of the National Labor Relations Act.rlIt.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers, 'Local No. 144, is ;llabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.111.THE QUESTION CONCERNING P,EPRESENTATIONOn February 3, 1943, the Union, claiming to represent a majorityof the drillers and tool dressers employed by the Company, requestedthe Company to recognize it as the exclusive-collective bargainingrepresentativeof such employees. The Company refused thisrequest.A statement of the Regional Director, introduced into evidence atthe Bearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITThe Union requests a unit of all drillers and tool dressers employedby the Company in the drilling of wells in the State of West Virginia,excluding foremen and tool pushers.The Company contends thatbecause of the nature of the duties of the tool dressers and drillers,they are not employees within the meaning of the Act and that, there-fore, they cannot constitute an appropriate unit.The Company con-tends, further, that in the event the Board finds that tool dressers anddrillers are employees within the ]weaning of the Act, they should notconstitute a separate unit, but should be merged with the rest of theCompany's employees in a single unit.The tool dressers and drillers are engaged in the,drilling of naturalgas wells for the Company.Unlike the regular employees; they are02The Regional Director reported that the Union presented 32'authoiization cards bear-ing' apparently genuine signatures of persons whose names appeal on the Company's payroll for the period ending March 3, 1943Theie are 39 employees on that pay roll whoare in the appropriate unit. 24'DECISIONS OF NATIONAL LABOR REtATION'S BOARDOnot 'eligible for vacations,nor are life insurance or hospitalizationpolicies issued in their favor.It appears, 'however, that of 39 tooldressers and drillers who. appear on the Company's pay roll of March3, 1943, 5 have been employed by the Company intermittently for aperiod of 11 years, while the remaining have been employed duringperiods of from 2 months to 2 years.The same persons are frequentlyreemployed following the completion of a specific job, and the Com-pany keeps a list of the tool dressers and drillers and` calls upon themto return when work is available.We find that the pos''ition of theCompany,that tool dressers and drillers are not employees within themeaning of the Act is untenable.Clearly, the relationship betweenthe Company and the tool dressers and drillers is that of employerand employee.We find nothing in the duties of the tool dressers anddrillers, as set forth above, to warrant depriving:them of the rights'to self-organization and collective bargaining guaranteed employeesunderthe Act.We find thatthe tool dressers and drillers' are em-ployees within the meaning of Section 2 (3) of the Act and are entitledto the benefitsof the Act.;The' drillers are highly skilled employees,and the tool dressersact as their apprentices.The drillers and tool dressers work entirelyapart from the other employees of the Company,and, there is no inter-change between the two groups.Inasmuch as the drillers and -tooldressers constitute'a well-defined homogeneous group, we find that aWe find that all tool dressers and drillers employed by the Com-pany in the drilling of wells in the State of West Virginia, exclud-ing foremen and tool pushers,constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find thatthe questionconcerningrepresentationwhich has'arisencan best be resolved by means of an election by secret ballot.TheUnion requests that the pay roll for the period ending April 15, 1943,be used to determine eligibility to vote.The Company requests thata 'current pay roll be used for that purpose. It appears that theCompany had in its employ on April 15, 1943, a normal complementof drillers and tool dressers.Accordingly, we shall direct that em-ployees eligible to, vote shall be those within the appropriate unit whowere employed during the pay-roll period ending April 15, 1943, sub-ject to the limitations and additions set forth in the Direction ofElectionherein.11As stated above, the employment of tool dressers and drillers isirregular.Although an employee in,this category may have worked UNITED FUEL GIAS COMPANY25for several months during the year and has a definite expectancy ofreemployment, he may be off the pay roll at the present time. Inthese circumstances, we find that tool dressers and drillers who maynot presently be employed by the Company are temporarily laid offwithin the meaning of the words "temporarily laid off" contained inthe,Direction of Election herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant- to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Fuel Gasshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period ending April 15, 1943, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid Off, and in-eluding employees in the arined forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire,to be represented by International Union of OperatingEngineers, Local No. 144, affiliated with the A. F. of L., for thepurposes of collective bargaining.